Title: To James Madison from Jacob Wagner, 25 August 1806
From: Wagner, Jacob
To: Madison, James



Dr. Sir
Dep. State 25 Augt. 1806

I have written to Mr. Cathcart not to pay the gratuity to the delinquent Tunisians at New York, but to pay any moderate sum they may have contracted as debts, under the Shew of a responsibility in the government, giving notice to those in the habit of crediting them that the responsibility is now withdrawn.
I have doubts whether the serious farce playing off by Morales does not disclose Such a character in him as to require the absolute suspension of his functions.  To give formal or informal public notice that he is not the Consul General and that the certificate he advertises for sale is not required by treaty seems to me adviseable: Would it not be expedient, by a circular, to require a statement of the services for which fees are taken from citizens of the U. States, and the rate, by the foreign Consuls?  For a long time I have looked upon their exactions as not only highly embarrassing in the ceremonies accompanying them but very oppressive in the amount, if not insulting to the authority of the country.
It might be worth while to require from each of the Collectors, the integrity of whose certificates Admiral Berkeley impeaches, the grounds upon which they were issued; which would doubtless disprove, in most instances, the assertions of the documents he has furnished.  I have the honor to be, With respect & attachment, Your most ob. Servt.

Jacob Wagner

